Electronically Filed
                                                        Supreme Court
                                                        SCWC-17-0000233
                                                        13-JUN-2018
                                                        08:17 AM



                            SCWC-17-0000233

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           ROBERT A. BUKOSKI,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-17-0000233; CASE NO. 5DTA-16-00016)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on April 27, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, June 13, 2018.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson